Citation Nr: 9915118	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-36 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1944.  The appellant is the veteran's surviving 
spouse.  

The appellant's original claim of service connection for the 
cause of the veteran's death was previously denied by the 
Board of Veterans' Appeals (hereinafter Board) in a decision 
of August 1991.  

This appeal initially came to the Board on appeal from a July 
1995 rating decision by the RO.  

In May 1997, the Board determined that new and material 
evidence had been submitted to reopen the claim and remanded 
the case to the RO for additional development.  



FINDINGS OF FACT

1.  All development necessary for an equitable disposition of 
the claim has been accomplished.  

2.  The veteran's death on May [redacted], 1990 was caused by 
end stage ischemic cardiomyopathy which was first clinically 
demonstrated many years after his period of active service.  

3.  No competent evidence has been submitted to show that the 
veteran's ischemic cardiomyopathy was due to disease or 
injury in service.  

4.  The veteran's fatal ischemic cardiomyopathy is not shown 
to have been caused or aggravated by the service-connected 
nephrolithiasis.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing the veteran's 
demise.  



CONCLUSIONS OF LAW

1.  The veteran's ischemic cardiomyopathy was not due to 
disease or injury which was incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
in service; nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5108, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.312 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Factual background

The veteran's service medical records, including the 
separation examination in October 1944, are negative for any 
complaint, finding or diagnosis of hypertension or ischemic 
cardiomyopathy.  On evaluation in October 1944, the veteran's 
blood pressure was 118/88.  The veteran was issued a 
Certificate of Disability for Discharge in October 1944, 
based on a diagnosis of nephrolithiasis, chronic, right, 
cause unknown.  

By RO rating decision of November 1944, service connection 
was established for chronic right nephrolithiasis.  

VA medical records in the 1940's and 1950's reflect treatment 
chiefly for the veteran's right kidney disorder.  These 
records reflect no findings or diagnosis of hypertension or 
heart disease.  

Received in August 1978 was a report of an attending 
physician, indicating that the veteran was hospitalized in 
April 1978 for acute anterior myocardial infarction.  The 
report also indicates that the veteran was seen in June 1978 
for complaints of chest pains.  At that time, blood pressure 
reading was 122/84 with no postural drop; carotid arteries 
were normal to palpation and auscultation.  A chest x-ray 
study was normal.  The diagnosis was that of arteriosclerotic 
coronary artery disease.  The report further indicates that 
the veteran underwent cardiac catheterization on July 24, 
1978 and coronary artery bypass surgery on July 27, 1978.  

In November 1980, the veteran reported that he received VA 
treatment for his kidney condition in approximately September 
1980.  Subsequently, the RO received VA outpatient treatment 
reports, dated from January 1980 to September 1980, 
reflecting treatment for various complaints but chiefly for 
left clavicle pain following open-heart surgery.  Two reports 
dated in September 1980 reflect mild urinary complaints.  The 
first report notes decreased urinary stream and some 
nocturia.  The veteran's blood pressure was 160/80.  The 
second notes a complaint of a mild pressure sensation in the 
supra-pubic area.  There was no dysuria or frequency.  The 
veteran was also apprehensive about his kidney disease being 
related to heart surgery and of a flare-up of bacteria in his 
left shoulder.  At that time, his blood pressure was 140/76.  
All laboratory tests were within normal limits except for 
rare red blood cells in the urine.  The assessment was that 
of hypochondria with multiple somatic complaints.  A 
subsequent VA examination report in April 1981 reflects a 
history of in-service kidney stone with nephrolithotomy and 
no recurrence.  

In January 1990, the RO received private treatment reports 
dated from April 1989 to October 1989 showing that the 
veteran had been hospitalized in April 1989 for evaluation of 
left shoulder and chest discomfort.  On evaluation, blood 
pressure was 134/80.  An electrocardiogram revealed an old 
infarction and anterior wall myocardial infarction that had 
preceded the bypass surgery.  The impression was that of 
unstable angina.  Cardiac catheterization was accomplished 
and confirmed arteriosclerotic coronary artery disease.  

A May 1989 outpatient report notes that the veteran's blood 
pressure was 140/78 in the right arm in the supine position; 
blood pressure was 138/70 in the right arm standing.  When 
seen in July 1989, the veteran reported no chest discomfort 
or significant shortness of breath.  Blood pressure was 
104/70.  Medications were continued.  In October 1989, the 
veteran was noted to be doing well except for intermittent 
substernal chest discomfort.  At that time, his medication 
included Lopid, Glucotrol, Ascriptin, Mexitil, Capoten, 
Isordil, Lasix, Micro-K, and a prescription for a 
nitroglycerin patch.  

Also received in January 1990 were VA outpatient treatment 
reports dated from October 1989 to January 1990 showing 
treatment for several disabilities, including diabetes 
mellitus.  An October 1989 treatment report reflects that the 
veteran complained of increased chest pain and was treated 
with nitroglycerin, which helped.  Blood pressure was 110/50.  

Of record is a private medical statement dated in January 
1990 from F. Scott Valeri, M.D., who reported that the 
veteran had suffered from severe coronary artery disease, 
dilated ischemic cardiomyopathy and unstable angina and felt 
that the veteran was not a candidate for surgery or 
angioplasty.  Dr. Valeri also felt that, because of the 
coronary condition, the veteran should discontinue driving to 
VA for his medications.  

Additional private medical reports were received in February 
1990.  These records show that the veteran continued to 
receive clinical evaluation for chest pain.  

In April 1990, private physician Alexander B. Snyder, M.D., 
indicated that the veteran's current medical problems 
revolved around his diabetes mellitus, arteriosclerotic heart 
disease and hypertension.  Dr. Snyder stated that there 
"might well be at least some" cause and effect as far as the 
hypertension was concerned in reference to kidney and chronic 
renal stones.  Dr. Snyder related that, as far as specific 
connection regarding the heart, he was unable to make a claim 
as none of the other physicians had at that point, since he 
had only followed the veteran for the last eight years and 
was unaware of any connection per se.  Dr. Snyder stated, 
however, that "hypertension certainly [could] be attributable 
to the renal lithiasis."  

According to a certificate of death, the veteran died on 
May [redacted], 1990; at the age of 68.  The immediate cause 
of death was reported as sudden death due to end-stage ischemic 
cardiomyopathy.  The certificate does not indicate that an 
autopsy was performed or the approximate time interval 
between onset and death.  

Received in June 1990 was the appellant's claim for service 
connection for the cause of the veteran's death.  

In July 1990, the RO received private medical records 
indicating that, in May 1990, the veteran complained of 
having recent dizziness and angina with exertion.  These 
reports reflect that he was hospitalized following a syncopal 
episode.  On evaluation, blood pressure was 130/80 and the 
lungs were clear to auscultation and percussion.  At that 
time, it was felt that his episodes of near syncope were 
medication related and due to hypotension and not to an 
arrhythmia.  The discharge diagnosis was that of episode of 
syncope possibly secondary to hypotension due to medications.  
Another private hospital report indicates that the veteran 
then collapsed at home and was to have been admitted to Mercy 
hospital.  The veteran expired during ambulance transport.  

The appellant and her daughter appeared at a hearing before a 
Hearing Officer at the RO in September 1990, when the 
appellant testified that she and the veteran had married in 
July 1944.  The appellant recalled that the veteran was 
discharged from service as a result of his kidney disorder.  
The appellant also testified that the veteran had a heart 
attack in 1978 and that, prior to that time, he had been 
under a lot of stress and had suffered from hypertension.  
The appellant reported that the veteran had complained of 
pain in his right side; she indicated that at the time of his 
death in May 1990, the veteran was still complaining of the 
pain in his right side.  The appellant testified that she 
remembered no complaints of dizziness or fatigue prior to the 
veteran's heart attack in 1978.  The appellant testified, 
however, that, between the time of his separation from 
service and 1978, the veteran had been taking medications for 
blood in his urine and hypertension.  The appellant related 
that she believed that the veteran suffered from hypertension 
back in 1976.  The appellant's daughter testified that she 
recalled the veteran's problem with blood in the urine.  

During the hearing, the appellant submitted private treatment 
records dated from August 1976 to May 1990, most of which 
were previously reported and discussed hereinabove.  Among 
these records is an insurance application completed by the 
veteran in August 1976, wherein he reported that he had never 
received treatment or medication for blood, heart, veins or 
arteries.  Blood pressure readings at that time were 154/86 
and 150/86.  The records also reflect that the veteran 
underwent bypass surgery in July 1978; thereafter, he 
received continuous follow-up evaluation for coronary artery 
disease.  These reports also show that in 1990 the veteran 
was taking ASA, Cardene (nicardipine HCL), Capoten, 
Glucotrol, Isordil, Lasix, Lopid, Mexitil, Micro K, and using 
nitroglycerin patches.  

Also received in September 1990 were private treatment 
reports dated from April 1989 to May 1990 consisting of 
documents previously discussed above, including medical 
statements from Drs. Valeri and Snyder.  Also received was a 
copy of the medical statement dated in October 1954.  

In August 1991, the Board denied claims for service 
connection for the cause of the veteran's death.  

In March 1995, the RO received private medical records dated 
from July 1952 to September 1979, most of which consist of 
financial data.  These records reflect clinical attention for 
several disabilities.  A treatment note dated in July 1977 
indicates that the veteran complained of chest pain; no 
pertinent finding or diagnosis of elevated blood pressure 
reading or heart disease was noted.  In April 1978, the 
veteran complained of chest pain radiating to the left arm; 
the pertinent diagnosis was that of acute lateral wall 
myocardial infarction.  

Also received in March 1995 were written statements from 
Jeanne Zimmerman Wykel and Vivian A. Chaney, registered 
nurses who had worked for Dr. Eugene F. Hamer for more than 
20 years.  Both nurses recalled that Dr. Hamer had treated 
the veteran for blood pressure problems.  Ms. Wykel recalled 
giving the veteran shots for pain following surgery.  

In a September 1995 statement, Dr. Snyder reported that the 
veteran was released from military service in October 1944 
with a diagnosis of chronic nephrolithiasis on the right, 
cause unknown and further noted that the veteran had 
subsequently developed fairly severe hypertension, requiring 
significant medical regimen.  Dr. Snyder added that the 
veteran then developed cardiomyopathy, secondary to his 
hypertension and that the veteran had subsequently died from 
his cardiomyopathy in a sudden syncopal episode and 
congestive heart failure.  Dr. Snyder stated that he managed 
the veteran's medical care for his final eight years of life 
along with Dr. Scott Valeri.  Dr. Snyder opined that the 
veteran's chronic nephrolithiasis could have well contributed 
to his hypertension, which in turn caused his death.  

The appellant testified before an RO Hearing Officer in 
January 1996 that the veteran's service-connected kidney 
stones contributed to the development of hypertension, which 
was a factor in his death.  The appellant testified that the 
veteran never had any problems with heart until his heart 
attack in 1978 and she indicated that he did not receive any 
treatment for his heart while under the care of Dr. Hamer.  
The appellant reported that when the veteran began receiving 
treatment from Drs. Snyder and Valeri that it was felt that 
his service-connected kidney condition could have had a 
bearing on his hypertension and cardiovascular disease that 
eventually led to his demise.  

During the hearing, the appellant submitted additional 
treatment reports concerning the veteran.  

Received in February 1996 was an undated, unsigned 
prescription note from Dr. Snyder, upon which he drew a 
diagram indicating that chronic kidney stones could 
contribute to the development of high blood pressure which, 
in turn, could cause heart disease and congestive heart 
failure and sudden death.  

In May 1997, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for the cause of the veteran's death.  The Board 
remanded the case instructing the RO to obtain a VA medical 
opinion as to whether it is at least as likely as not that 
the veteran's service connected disability or medications 
therefore were related to the heart disease that caused his 
death.  

In December 1997, a VA physician answered the Board's query.  
The physician noted that he had reviewed the claims folder 
and the veteran's history of nephrolithiasis in service.  The 
physician found that the veteran's nephrolithiasis was 
essentially asymptomatic from 1950.  Except for an abnormal 
urinalysis in 1980, all kidney function tests were normal 
with no evidence of renal disease whatsoever.  The physician 
noted the veteran's history of myocardial infarction in 1978 
leading to coronary bypass surgery.  At that time, there was 
no hypertension, although the record did indicate 
hyperlipidemia which, the physician reported, was a positive 
factor in coronary artery disease and atherosclerosis.  The 
examiner also acknowledged that active heart treatment 
included "a number of medications" which could lower the 
blood pressure.  Based on a finding of no active hypertension 
or renal disease at the time of death, the physician opined 
that there was no etiological relationship between the 
service-connected nephrolithiasis or any medication for that 
disorder and the condition that caused the veteran's death.  


II.  Legal Analysis

The record shows that the appellant's claim is well grounded, 
meaning that it is plausible.  The appellant submitted 
medical evidence tending to support her claim and the Board 
requested further development in accordance with VA's duty to 
assist.  The Board finds that all relevant evidence for 
equitable disposition of this claim has been obtained and 
that no further assistance to the appellant is required to 
comply with VA's duty to assist her.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In order to establish service connection for a disability, 
the evidence must show that it resulted from disease or 
injury incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

A chronic disease will be considered to have been incurred in 
service when manifested to a degree of 10 percent or more 
within 1 year from the date of separation from active 
service.  See 38 C.F.R. § 3.307 (1998).  Cardiovascular-renal 
disease, including hypertension is considered a chronic 
disease within the purview of 38 C.F.R. § 3.307.  The term 
"cardiovascular-renal disease, including hypertension" 
applies to combination involvement of the type of 
arteriosclerosis, nephritis, and organic heart disease, and 
since hypertension is an early symptom long preceding the 
development of those diseases in their more obvious forms, a 
disabling hypertension within the 1 year period will be given 
the same benefit of service connection as any of the chronic 
diseases listed.  See 38 C.F.R. § 3.309(a) (1998).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312 (a) (1998).  

The Board notes that there is no evidence that the veteran's 
ischemic cardiomyopathy, a chronic disease within the purview 
of 38 C.F.R. §§ 3.307 and 3.309(a), was present in service or 
manifested within one year of separation from service.  
Although 38 C.F.R. § 3.309 associates early hypertension with 
arteriosclerosis, nephritis, and organic heart disease, none 
of these conditions were shown within a year of separation 
from active service.  The Board notes that nephrolithiasis is 
not equivalent to nephritis.  Rather, the crux of this claim 
is that the veteran's fatal ischemic cardiomyopathy is the 
result of service-connected nephrolithiasis.  

The record contains conflicting medical views.  In April 1990 
(prior to the veteran's death), Dr. Snyder felt that the 
veteran was hypertensive and reported that his hypertension 
could be attributable to renal lithiasis, although the doctor 
declined to offer a specific opinion concerning any etiology 
of the veteran's major health problems.  In August 1995, Dr. 
Snyder pointed out that he had managed the veteran's medical 
care during the final 8 years of the veteran's life.  He 
opined that the veteran's chronic nephrolithiasis could have 
well contributed to his hypertension, which in turn caused 
his death.  In February 1997, the appellant also submitted a 
medical prescription form purportedly annotated by Dr. Snyder 
showing that chronic kidney stones can contribute to 
increased blood pressure which, in turn, could lead to heart 
disease and cardiac failure.  

The Board finds in this case that Dr. Snyder's statements are 
not persuasive because the medical evidence of record does 
not substantiate the basis of the opinion.  In arriving at 
this conclusion, it must be noted that Dr. Snyder felt that 
the veteran died as a result of hypertension due to renal 
disease or chronic kidney stones.  However, the facts show 
that the veteran died from ischemic cardiomyopathy, not from 
hypertension.  Therefore, even though Dr. Snyder's findings 
tend to support a diagnosis of hypertension, his opinion is 
still unpersuasive because hypertension has not been shown to 
have been related to the cause of the veteran's death.  
Because Dr. Snyder's opinion is not entirely factually based, 
the Board must discount his opinion.  

On the other hand, VA has obtained a medical opinion which 
discounts any possible relationship between the service-
connected nephrolithiasis and the fatal ischemic 
cardiomyopathy.  The VA physician noted that, since the 
1950's, the veteran's renal disease had not been shown and 
that kidney functions tests since that time had been 
essentially normal.  The physician added that the claims file 
contained no medical evidence of hypertension, save for a 
high blood pressure reading.  The physician only noted the 
veteran's history of coronary artery disease, bypass surgery 
and the cause of death from ischemic cardiomyopathy.  The 
physician opined that, based on this history, there was no 
etiologic relationship between the service-connected 
condition and the cause of death.  

In evaluating this medical opinion, the Board finds that the 
medical evidence reflects little, if any, evidence of 
hypertension.  Because the medical evidence of record 
supports the medical history upon which the VA medical 
opinion is based, the Board must accord much the greatest 
weight to it.  Thus, the Board concludes that the 
preponderance of the medical evidence is against the claim.  

It is clear that the appellant feels that the veteran's fatal 
ischemic myopathy was caused by his service-connected 
disability or medication therefore; however, the burden of 
submitting competent medical evidence may not be met merely 
by presenting lay assertions or testimony, because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1993).  The 
Board notes that the appellant, as a lay person, is not 
competent to give an opinion regarding medical causation or 
diagnosis, and her statements on such matters cannot be used 
to establish a causal connection between the veteran's 
service-connected disability or any medication taken for a 
service-connected disability and his subsequent fatal 
ischemic cardiomyopathy.  

Therefore, after consideration of all the evidence, including 
the appellant's testimony, the Board finds that the 
preponderance is against the claim of service connection for 
the cause of the veteran's death.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  Hence, the claim must be denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

